Citation Nr: 0126269	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  00-09 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
fractured right arm and wrist.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include chronic stress syndrome. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1974 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Portland, Oregon, Regional Office of the Department of 
Veterans Affairs (VA), which (in part) denied service 
connection for PTSD and chronic stress syndrome and found 
that new and material evidence had not been received to 
reopen a claim for service connection for a fracture of the 
right wrist and arm.  A notice of disagreement was received 
in October 1998, a statement of the case was issued in April 
2000, and a substantive appeal was received in May 2000.  The 
veteran requested a Board hearing in May 2000, but withdrew 
that request in August 2001.  During the appeal process, the 
veteran relocated from Oregon to Texas, and her claims file 
was transferred to the Houston, Texas, Regional Office (RO).


FINDINGS OF FACT

1.  By rating decision in August 1989, the veteran's claim of 
entitlement to service connection for a right arm and wrist 
fracture was denied; a notice of disagreement initiating an 
appeal from that decision was not received.

2.  Certain items of evidence received since the August 1989 
rating decision are so significant in conjunction with 
evidence previously assembled that they must be considered in 
order to fairly decide the merits of the veteran's claim of 
entitlement to service connection for a right arm and wrist 
fracture.

3.  The in-service stressors claimed by the veteran have not 
been verified.



CONCLUSIONS OF LAW

1.  The August 1989 rating decision which denied entitlement 
to service connection for a right wrist and arm fracture is 
final.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2001).

2.  New and material evidence has been received since the 
August 1989 rating decision, and the veteran's claim of 
entitlement to service connection for a right wrist and arm 
fracture has been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).

3.  PTSD, to include chronic stress syndrome, was not 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board notes, however, that the assistance provisions of the 
VCAA do not apply to claims for reopening previously 
disallowed claims.  38 U.S.C.A. § 5103A(f).  A veteran must 
present some new and material evidence before the VA duty to 
assist is triggered.

With regard to the PTSD issue, the Board finds that there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  The record in this 
case includes extensive VA treatment records, private 
consultations, service medical records, a record of service 
performance appraisals, and several VA examination reports.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for PTSD.  The discussions 
in the rating decision, statement of the case, and deferred 
rating decisions have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

I.  Fractured Right Wrist and Arm.

A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for a fracture 
of the wrist and arm was denied by rating decision in August 
1989.  The veteran was advised of that determination and 
furnished notice of appellate rights and procedures, but a 
timely notice of disagreement was not received to initiate an 
appeal.  That decision therefore became final.  38 U.S.C.A. 
§ 7105(c).  However, applicable law provides that a claim 
which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

Prior to August 29, 2001, new and material evidence was 
defined by regulation as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001, but apply only to 
claims filed on or after that date .  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Accordingly, the above definition of 
new and material evidence is applicable in the present case. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).

The underlying claim is a claim of entitlement to service 
connection. Service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

At the time of entrance examination in May 1974, the veteran 
gave a history of a fractured right wrist.  The entrance 
examination report indicates that this prior injury was not 
considered disqualifying.  Service medical records show that 
in August 1976, the veteran complained of right wrist pain 
after bowling.  She stated that she had twisted it.  X-rays 
showed no acute fracture or dislocation, but what was 
described as apparently old trauma to the right wrist with a 
possible fracture of the ulnar styloid and non-union.  A cast 
was applied for two weeks.  A diagnosis of tenosynovitis was 
reported.  Her complaints of pain continued, and in December 
1976, a ganglion cyst of the right wrist was identified and 
treated.  The Board notes here that service connection has 
been established for a ganglion cyst, currently rated as 10 
percent disabling based upon tender scarring.

Newly submitted evidence regarding the right wrist includes 
private treatment records and the report of a VA examination 
in December 1998.  Additionally, the Board notes that the 
veteran is now asserting that her right wrist and arm 
disorder may have been aggravated by her service-connected 
ganglion cyst disability.

The December 1998 VA examination was apparently conducted 
without benefit of the veteran's claims file.  The examiner 
noted a history furnished by the veteran alleging both a pre-
service fracture of the right wrist with a refracture during 
service.  Clinical examination revealed tenderness over the 
ulnar styloid, decreased grip strength on the right, 
limitation of motion of the right wrist and right shoulder 
pain on motion.  The diagnosis was fracture right ulnar 
styloid with open reduction internal fixation and subsequent 
removal of hardware.  

The evidence received since the August 1989 rating decision 
is new and pertinent to the right wrist and right shoulder 
issue.  However, there was already evidence of a prior 
fracture of the right wrist at the time of the August 1989 
rating decision, and in this sense the newly received 
evidence does not appear to be material.  Nevertheless, the 
veteran's newly raised theory of secondary service connection 
would appear to make the newly received medical evidence 
material in the context of the effect of the service-
connected ganglion cyst on any right wrist disorder.  It does 
not appear that any contentions regarding secondary service 
connection were raised or addressed in the August 1989 rating 
decision.  While under certain circumstances, such a new 
secondary service connection claim might be treated as a 
separate claim apart from the direct service connection 
theory which is subject to the new and material analysis, the 
Board finds that in the present case the most appropriate 
course of action is to find that new and material evidence 
has been received to reopen the service connection claim so 
as to allow for consideration of both direct and secondary 
theories on a de novo basis.  

II.  PTSD, to include chronic stress syndrome.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

Here, the veteran has been diagnosed with PTSD by several 
doctors.  In April 1995, an examiner for the Texas 
Rehabilitation Commission diagnosed PTSD under the criteria 
of the DSM-IV.  A private doctor in September 1998 prescribed 
a refill of a Xanax prescription for "her chronic anxiety 
syndrome."  At a VA veterans center intake in November 1998, 
a psychologist noted possible trauma issues.  In April 1999, 
a VA mental health evaluation diagnosed recurrent major 
depression with psychotic features, panic disorder with 
agoraphobia, a personality disorder, and cannabis abuse.  
Doctors wished to rule out PTSD, and a bipolar disorder.  In 
March 2000, doctors at the same VA medical center diagnosed 
PTSD.  Chronic and severe PTSD was also listed as a diagnosis 
in May 2000 by VA doctors.  

However, to establish service connection, the veteran must 
also establish the occurrence of in-service stressors and a 
relationship between the stressors and the diagnosis of PTSD.  
Here, the evidence does not show that the alleged in-service 
stressors occurred.  The veteran has alleged that while on 
active military duty, two examiners at VT-28 in Corpus 
Christi, Texas, offered to pass the veteran on a typing test 
so that she could make rate in exchange for sexual favors.  
The veteran has also related several other incidents of 
sexual abuse or harassment, including childhood trauma, 
harassment at several jobs following the military, and a rape 
in December 1997 or 1998.

VA has set up special guidelines in evaluating PTSD claims 
based upon personal assault, which includes incidents of the 
type described by the veteran.  Adjudication and Procedure 
Manual, M21-1, Part IV, paras. 5.14 and 11.38.  These 
guidelines recognize that in cases of this type, traditional 
evidence is often not available, as victims often do not 
report incidents at the time of occurrence.  Therefore, 
alternative evidence must be sought.

The veteran has indicated in correspondence that she informed 
no one of the incident at the time it happened; she stated 
that even her husband was not aware.  She also expressly 
indicated that she did not report any problem to military 
authorities.  Evidence of behavioral changes at the time of 
the incident, however, can also support a finding that an 
alleged stressor occurred.  Examples of behavior changes 
which might indicate a stressor include, but are not limited 
to, visits to a clinic without a specific diagnosis or 
complaint; sudden requests for changes in duty assignment or 
military occupational specialty, without other justification; 
increased use or abuse of leave without apparent reason; 
changes in performance; reports of depression, panic, or 
anxiety without identifiable reasons; increased or decreased 
use of medications; alcohol or drug abuse; increased 
disregard for authority; obsessive behavior; pregnancy, STD, 
or HIV tests around the time of the incident; unexplained 
economic or social behavior changes; treatment for 
unexplained physical injuries; or breakup of a relationship.

The veteran's service medical records document various 
complaints and treatment for medical problems.  These records 
also document gynecological treatment.  However, there is 
nothing in these records to in any manner suggest any sexual 
assault or any emotional problems from sexual harassment.  
The records do not show altered behavior or unexplained 
complaints.  Moreover, a summary of inservice performance 
appraisals show consistent performance during her military 
career with no scores below 3.0.  The only evidence of the 
alleged inservice harassment in this case are the statements 
of the veteran.  There is an absence of any corroborating 
evidence in the claims file.  The comments by physicians 
attributing PTSD to trauma during service were clearly based 
on history furnished by the veteran and are therefore of 
little probative value.  Further, the Board notes that 
doctors diagnosing PTSD have also referenced other traumas, 
such as abuse and neglect as a child, including sexual abuse, 
and rape following military service. 

The Board finds that in the absence of any corroborating 
evidence of any type, the preponderance of the evidence is 
against the veteran's claim.  It follows that the benefit of 
the doubt provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102 are not for application.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
fracture of the right wrist and arm.  To this extent, the 
appeal is granted subject to the directions set forth in the 
following remand section of this decision. 

Entitlement to service connection for PTSD, to include 
chronic stress syndrome, is not warranted.  To this extent, 
the appeal is denied.


REMAND

As noted above, the claim of entitlement to service 
connection for right arm and wrist disability has been 
reopened.  Under the circumstances, the Board believes that 
additional development of the evidence, including VA 
examination and an etiology opinion, is necessary to provide 
a proper record for appellate review and to comply with the 
Veterans Claims Assistance Act of 2000 and implementing 
regulations.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and undertake any necessary action to 
comply with the assistance/notice 
provisions of the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations. 

2.  The veteran should be scheduled for a 
special VA orthopedic examination to 
ascertain the nature and etiology of any 
present disorders of the right wrist and 
arm.  It is imperative that the claims 
file be made available to and be reviewed 
by the examiner in connection with the 
examination.  Any medically indicated 
special studies and tests, including x-
ray studies, should be accomplished.  
After reviewing the claims file and 
examining the veteran, the examiner 
should clearly report all disorders of 
the right wrist and arm found to be 
present.  As to each such current 
disorder of the right wrist and arm, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
related to symptomatology noted during 
service.  The examiner should also offer 
an opinion with regard to each right 
wrist and arm disorder found to be 
present as to whether such disorder has 
increased in severity due to the service-
connected ganglion cyst of the right 
wrist.  A detailed rationale for all 
opinions expressed should be provided. 

3.  After completion of the above, the RO 
should review the expanded record on a de 
novo basis and determine whether the 
benefit sought can be granted.  If the 
claim remains denied, the veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The veteran and her representative have the right to submit 
additional evidence and 


argument regarding the matters addressed by the Board in this 
remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

